Matter of Jaquiya F. (2020 NY Slip Op 00375)





Matter of Jaquiya F.


2020 NY Slip Op 00375


Decided on January 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2020

Manzanet-Daniels, J.P., Gesmer, Oing, Moulton, González, JJ.


10809

[*1] In re Jaquiya F., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Janet E. Sabel, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Deborah A. Brenner of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about July 3, 2018, which, to the extent appealed from as limited by the briefs, at the conclusion of a violation of probation proceeding, adjudicated appellant a juvenile delinquent and placed her on probation for three months while also continuing the original October 4, 2017 order of disposition which adjudicated appellant a juvenile delinquent and placed her on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the violation of probation petition dismissed.
Upon the conclusion of a violation of probation proceeding, the Family Court "may revoke, continue or modify the order of probation" (Family Court Act § 360.3[6]). "If the court revokes the order, it shall order a different disposition pursuant to section 352.2" (id.). However, "[i]f the court continues the order of probation ... it shall dismiss the petition of violation" (id.). Here, the Family Court entered a different disposition despite continuing, and not revoking, the original order of disposition, and the new adjudication of delinquency and period of probation was not authorized by law.
The order on appeal constitutes a dispositional order, and is thus appealable as of right (Family Court Act § 365.1). The appeal has not been rendered moot by the expiration of the term of probation, because the second delinquency adjudication remains (see Matter of William A., 72 AD3d 587 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2020
CLERK